Citation Nr: 1645556	
Decision Date: 12/05/16    Archive Date: 12/19/16

DOCKET NO.  13-06 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Whether there is a raised and unadjudicated claim for an increased rating for residuals of a bunionectomy of the left first metatarsal with reflex sympathetic dystrophy structure, to include symptoms of low back pain, currently 30 percent.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from August 1970 to August 1974.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  

The Veteran and his spouse testified at a Board hearing before the undersigned in May 2013; a transcript of that hearing is associated with the claims folder.

In December 2013, the Board remanded the case for additional development.  In a January 2016 decision, the Board denied the Veteran's claim for service connection for a low back condition, to include on a secondary basis.  He appealed that Board decision to the United States Court of Appeals for Veterans Claims.  Pursuant to a joint motion for partial remand, in a September 2016 Order, the Court remanded that decision only to the extent that the Board did not address whether a claim for an increased rating for residuals of a bunionectomy of the left first metatarsal with reflex sympathetic dystrophy structure (RSDS), to include symptoms of low back pain, was raised by the record.  The denial of the claim for service connection for a low back condition, to include on a secondary basis, was left undisturbed.

The issue of entitlement to an increased rating for residuals of a bunionectomy of the left first metatarsal with RSDS, to include symptoms of low back pain, currently 30 percent, has been raised by the record in January 2015 letters from VA practitioners, Dr. Y. and Dr. M., but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDING OF FACT

The evidence of record at the time of the January 2016 Board decision reasonably raises a claim for an increased rating for residuals of a bunionectomy of the left first metatarsal with RSDS, to include symptoms of low back pain.


CONCLUSION OF LAW

There is a raised and unadjudicated claim for an increased rating for residuals of a bunionectomy of the left first metatarsal with RSDS, to include symptoms of low back pain, currently 30 percent.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.1(p), 3.155(a), 19.9 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

In the joint motion for partial remand, the parties agreed that remand was warranted only for the Board to address whether a claim for an increased rating for residuals of a bunionectomy of the left first metatarsal with RSDS, to include symptoms of low back pain, was raised by the record in the first instance.  

The parties to the joint motion refer to January 2015 letters from VA practitioners, Dr. Y. and Dr. M., in support of their contentions.  The letters note that the Veteran had been under their care and treated for complaints of left leg and foot sympathetic dystrophy at the Wichita Veterans Pain Clinic since 2010.  Dr. M. confirmed that the Veteran was diagnosed with RSDS in the 1990s.  Both providers opined that the Veteran's back pain is secondary and worsened due to long-standing gait changes resulting from his service-connected RSDS of the foot and leg.  

A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2015).  The January 2015 letters from Drs. Y. and M. indicate that the Veteran developed low back pain due to his service-connected residuals of a bunionectomy of the left first metatarsal with RSDS.  Resolving reasonable doubt in favor of the Veteran, the Board finds that the evidence of record at the time of the January 2016 Board decision reasonably raises a claim for an increased rating for residuals of a bunionectomy of the left first metatarsal with RSDS, to include symptoms of low back pain.  Jurisdiction of this case as directed by the Court was limited to resolving whether that claim was reasonably raised.  As the issue of entitlement to an increased rating for residuals of a bunionectomy of the left first metatarsal with RSDS, to include symptoms of low back pain, currently 30 percent, has not been previously adjudicated by the AOJ, the proper course of action is for the Board to refer the claim to the AOJ for initial adjudication.  38 C.F.R. § 19.9(b) (2015).  The Board does not have jurisdiction to remand for adjudication of the matter, as there is neither a jurisdiction-conferring notice of disagreement, nor another matter over which the Board does have jurisdiction that cannot be resolved without a rating decision on the above issue.


ORDER

An unadjudicated claim for an increased rating for residuals of a bunionectomy of the left first metatarsal with RSDS, to include symptoms of low back pain, currently 30 percent, was raised by the evidence of record at the time of the January 2016 Board decision, and is referred to the AOJ for appropriate action.  To that extent only, the appeal is granted.



____________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


